 



SERVICE AGREEMENT

 

THIS AGREEMENT made this 31st day of July 2018 (the “Effective Date”).

 

BETWEEN:

 

The Greater Cannabis Company, a Florida company

(the “Company”)

 

AND:

 

Mark Radom, an individual residing in Bet Shemesh, Israel

(the “Executive”)

 

WHEREAS:

 

A. The Company has offered the Executive the position of chief legal officer of
the Company.

 

B. The Company and the Executive wish to formally record the terms and
conditions upon which the Executive will be hired by and serve as chief legal
officer of the Company.

 

C. Each of the Company and the Executive has agreed to the terms and conditions
set forth in this Agreement, as evidenced by their respective execution hereof.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

 

Article 1
CONTRACT FOR SERVICES

 

1.1 Engagement the Executive as Chief Legal Officer. (a) The Company hereby
agrees to hire the Executive as Chief Legal Officer in accordance with the terms
and provisions hereof.

 

  (i) Term. Unless terminated earlier in accordance with the provisions hereof,
this Agreement will commence on the date of execution hereof (the “Commencement
Date”) and will continue for a period of five (5) years from the Commencement
Date (the “Term”).

 

  (b) Service. The Executive agrees to faithfully, honestly and diligently serve
the Company and to devote the time, attention efforts to further the business
and legal interests of the Company and utilize his professional skills and care
during the Term.

 

 

2

 

 

1.2 Duties: The Executive’s services hereunder will be provided on the basis of
the following terms and conditions:         (a) Reporting directly to the chief
executive officer of the Company, the Executive will serve as the Chief Legal
Officer of the Company;         (b) The Executive will be responsible for
setting and managing the legal matters and affairs of the Company and
supervising, liaising and instructing outside counsel, in each case, subject to
any applicable law and to instructions provided by the chief executive officer
of the Company from time to time.         (c) The Executive will faithfully,
honestly and diligently serve the Company and cooperate with the Company and
utilize maximum professional skill and care to ensure that all services rendered
hereunder are to the satisfaction of the Company, acting reasonably, and the
Executive will provide any other services not specifically mentioned herein, but
which by reason of the Executive’s capability, the Executive knows or ought to
know to be necessary to ensure that the best interests of the Company are
maintained.         (d) The Executive will assume, obey, implement and execute
such duties, directions, responsibilities, procedures, policies and lawful
orders as may be determined or given from time to time by the Company.        
(e) The Executive will report the results of his duties hereunder to the Company
as it may request from time to time.

 

ARTICLE 2

COMPENSATION

 

1.3 Remuneration.         (a) The Executive’s monthly base salary shall be seven
thousand dollars ($7,000 (together with any increases thereto as hereinafter
provided, the “Base Salary”). The Base Salary shall be payable in accordance
with the Company’s normal payroll procedures in effect from time to time. The
Base Salary may be increased by the Board from time to time during the Term, but
shall be reviewed by the Board at least annually.

 

Starting in the second year of this Agreement, Executive’s monthly base salary
shall be increased in accordance with industry standard compensation for chief
legal officers so long as the Company has completed a capital raise of no less
than $1,500,000.

 



ARTICLE 3

 

To the extent that the Company does not have sufficient funds to pay Executive
his Base Salary, the Executive agrees that he shall receive $3,000 of such
salary per month in cash and defer the remaining $4,000 (the “Deferral Amount”),
which will be registered in the Company’s books as a loan given to the Company
by the Executive. As and when the Company has additional funds from any source
other than the Loan or any other loan made to the Company on the date hereof to
pay Executive, the Company will pay as much of Executive’s Base Salary as
possible. The Deferral Amount will be accumulated in the Company’s books as
loan. The accumulated Deferral Amount will be repaid by the Company at such time
when the Company begins making repayment of the loan made under the Kalfa Group
Loan Agreement between the Company, Yonah Kalfa and Elisha Kalfa of even date
herewith (the “Loan”). At such time when (i) the Company’s market capitalization
reaches $7,000,000, (ii) the Company raises from investors no less than
$1,500,000 or (iii) the Company repays the Loan, the Executive will have the
option to convert the above mentioned accumulated debt, or part of it, into
shares of the Company at the average trading price of the 10 days prior to the
date of the request by the Executive to exercise this option. This option will
survive the Term of this agreement.

 

 

3

 

  (b) The Executive shall be eligible to participate in the employee benefit
plans currently and hereafter maintained by the Company of general applicability
to other senior executives of the Company, including, without limitation, the
Company’s group medical, dental, vision, disability, life insurance, and
flexible-spending account plans.         (c) In addition to the Fees, the
Company will grant the Executive additional compensation in the form of cash or
shares in cases of extraordinary contribution by him to the benefit of the
Company as the Board of Directors of the Company will decide.         (d) The
Executive’s position with the Company requires a special degree of personal
trust, and the Company is not able to supervise the number of working hours of
the Executive. Therefore, the Executive will not be entitled to any additional
remuneration whatsoever for his work with the exception of that specifically set
out in this Agreement. The Executive has other business interests and, as such,
shall be permitted to spend such time as the Executive deems necessary or
expedient on such interests, so long as there is no adverse material impact on
the Executive’s performance of his obligations hereunder.

 

3.2 Incentive Plans. The Executive will be entitled to participate in any bonus
plan or incentive compensation plans for its employees, adopted by the Company.
    3.3 Expenses. The Executive will be reimbursed by the Company for all
reasonable business expenses incurred by the Executive in connection with his
duties. This includes, but is not limited to, payments of expenses incurred when
traveling abroad and others. In this connection, the Executive will be issued,
as soon as practicable, a Company credit card that the Executive will use to pay
for any and all expenses that pertain to the Company.

 

Article 4
Insurance and Benefits

 

4.1 Liability Insurance Indemnification. The Company will insure the Executive
(including his heirs, executors and administrators) with coverage under a
standard directors’ and officers’ liability insurance policy at the Company’s
expense.

 

 

4

 

Article 5
CONFIDENTIALITY AND NON-COMPETITION

 

5.1 Maintenance of Confidential Information.         (a) The Executive
acknowledges that, in the course of performing his obligations hereunder, the
Executive will, either directly or indirectly, have access to and be entrusted
with Confidential Information (whether oral, written or by inspection) relating
to the Company or its respective affiliates, associates or customers.        
(b) The Executive acknowledges that the Company’s Confidential Information
constitutes a proprietary right, which the Company is entitled to protect.
Accordingly, the Executive covenants and agrees that, as long as he works for
the Company, the Executive will keep in strict confidence the Company’s
Confidential Information and will not, without prior written consent of the
Company, disclose, use or otherwise disseminate the Company’s Confidential
Information, directly or indirectly, to any third party.         (c) The
Executive agrees that, upon termination of his services for the Company, he will
immediately surrender to the Company all Company Confidential Information then
in his possession or under his control.       5.2 Exceptions. The general
prohibition contained in Section 4.1 against the unauthorized disclosure, use or
dissemination of the Company’s Confidential Information will not apply in
respect of any Company Confidential Information that:         (a) is available
to the public generally;         (b) becomes part of the public domain through
no fault of the Executive;         (c) is already in the lawful possession of
the Executive at the time of receipt of the Company’s Confidential Information;
or         (d) is compelled by applicable law or regulation to be disclosed,
provided that the Executive gives the Company prompt written notice of such
requirement prior to such disclosure and provides commercially reasonable
assistance at the request and expense of the Company, in obtaining an order
protecting the Company’s Confidential Information from public disclosure.

 

 

5

 

Article 6
termination

 

6.1 Termination of Employment. The Executive’s employment may be terminated only
as follows:           (a) Termination by the Company             (i) For Cause.
The Company may terminate the Executive’s employment for Cause.             (ii)
Without Cause. The Company may terminate Executive’s employment at any time by
giving Executive 60 days prior written Notice of the termination. In such case,
100% of the Executive’s unvested stock and option compensation in Section 1.3(b)
will vest without any further action required on the part of the Executive or
the Company and the Company will deliver to the order of the Executive promptly
upon receipt of a written demand of the Executive such shares of common stock or
options at its sole expense as become due to Executive pursuant to Section
1.3(b). The Executive’s right to receive compensation whether in cash or
securities shall survive any termination of this Agreement Without Cause.      
    (b) Termination by the Executive             (i) For Good Reason. The
Executive may terminate the Executive’s employment with the Company for Good
Reason.             (ii) Without Good Reason. The Executive may voluntarily
terminate the Executive’s employment with the Company at any time by giving the
Company 120 days prior written Notice of the termination.           (c)
Termination Upon Death or Disability             (i) Death. The Executive’s
employment shall terminate upon the Executive’s death.             (ii)
Disability. The Company may terminate the Executive’s employment upon the
Executive’s Disability.           (d) For the purpose of this Article 4, “Cause”
means:             (i) Breach of Agreement. Executive’s material breach of
Executive’s obligations of this Agreement, not cured after 30 days’ Notice from
the Company.             (ii) Gross Negligence. Executive’s gross negligence in
the performance of Executive’s duties.             (iii) Crimes and Dishonesty.
Executive’s conviction of or plea guilty to any crime involving, dishonesty,
fraud or moral turpitude.             (iv) In the event of termination of this
agreement for Cause, the Company may terminate the Executive’s employment after
30 days’ Notice.

 

 

6

 

  (e) For the purpose of this Article 4, “Good Reason” means:             (i)
Breach of Agreement. The Company’s material breach of this Agreement, which
breach has not been cured by the Company within 30 days after receipt of written
notice specifying, in reasonable detail, the nature of such breach or failure
from Executive.             (ii) Non Payment. The failure of the Company to pay
any amount due to Executive hereunder, which failure persists for 30 days after
written notice of such failure has been received by the Company.            
(iii) Change of Responsibilities/Compensation. Any material reduction in
Executive’s title or a material reduction in Executive’s duties or
responsibilities or any material adverse change in Executive’s Base Salary or
any material adverse change in Executive’s benefits.             (iv) Change of
Location. Any relocation of the premises at which Executive works to a location
more than 20 kilometers from such location, without Executive’s consent.

 

ARTICLE 7



 

It is agreed that, in the event of termination of this agreement if the Company
decides that the Executive’s services are not needed during the of termination
period, Company will continue to be responsible for paying cash and equity
compensation as defined in Article 2 of this Agreement for the entire
termination period. Neither the Company, nor the Executive will be entitled to
any notice, or payment in excess of that specified in this Article 5.

 

Article 8
Mutual Representations

 

8.1 The Executive represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof         (a)
will not constitute a default under or conflict with any agreement or other
instrument to which he is a party or by which he is bound; and         (b) do
not require the consent of any person or entity.       8.2 The Company
represents and warrants to the Executive that this Agreement has been duly
authorized, executed and delivered by the Company and that the fulfillment of
the terms hereof         (a) will not constitute a default under or conflict
with any agreement of other instrument to which it is a party or by which it is
bound; and         (b) do not require the consent of any person of entity.      
8.3 Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).

 

 

7

 

Article 9
notices

 

9.1 Notices. All notices required or allowed to be given under this Agreement
must be made either personally by delivery to or by facsimile transmission to
the address as hereinafter set forth or to such other address as may be
designated from time to time by such party in writing:         (a) in the case
of the Company, to:

 

The Greater Cannabis Company, Inc.

 

To be provided under separate cover within three days after the date hereof; in
the event that Executive does not receive notice of address within such period,
then Executive shall be entitled to send any notice to any email address of
Aitan Zacharin known to Executive and the sending of any such notice shall
constitute receipt of notice whether Aitan Zacharin or the Company receives such
notice or not.

 

  (b) and in the case of the Executive, to the Executive’s last residence
address known to the Company or mfradom@gmail.com.       9.2 Change of Address.
Any party may, from time to time, change its address for service hereunder by
written notice to the other party in the manner aforesaid.

 

Article 10
GENERAL

 

10.1 Further Assurances. Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.     10.2 Waiver. No provision hereof will be deemed waived and
no breach excused, unless such waiver or consent excusing the breach is made in
writing and signed by the party to be charged with such waiver or consent. A
waiver by a party of any provision of this Agreement will not be construed as a
waiver of a further breach of the same provision.

 

 

8

 

10.3 Amendments in Writing. No amendment, modification or rescission of this
Agreement will be effective unless set forth in writing and signed by the
parties hereto.     10.4 Assignment. Except as herein expressly provided, the
respective rights and obligations of the Executive and the Company under this
Agreement will not be assignable by either party without the written consent of
the other party and will, subject to the foregoing, inure to the benefit of and
be binding upon the Executive and the Company and their permitted successors or
assigns. Nothing herein expressed or implied is intended to confer on any person
other than the parties hereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement.     10.5 The Company acknowledges and
agrees that the Executive may submit to the Company invoices from a company that
employs him in lieu of invoices on his name. The Executive confirms that any
such invoice will replace his own invoice and he agrees that his fees will be
paid by the Company to third parties provided that it is done as per his
instructions to the Company.     10.6 Severability. In the event that any
provision contained in this Agreement is declared invalid, illegal or
unenforceable by a court or other lawful authority of competent jurisdiction,
such provision will be deemed not to affect or impair the validity or
enforceability of any other provision of this Agreement, which will continue to
have full force and effect.     10.7 Headings. The headings in this Agreement
are inserted for convenience of reference only and will not affect the
construction or interpretation of this Agreement.     10.8 Number and Gender.
Wherever the singular or masculine or neuter is used in this Agreement, the same
will be construed as meaning the plural or feminine or a body politic or
corporate and vice versa where the context so requires.     10.9 Time. Time is
of the essence in this Agreement.     10.10 Governing Law. This Agreement will
be construed and interpreted in accordance with the laws of the State of New
York without reference to its conflicts of laws principles or the conflicts of
laws principles of any other jurisdiction, and each of the parties hereto
expressly attorns to the jurisdiction of the courts of the State of New York.
The sole and exclusive place of jurisdiction in any matter arising out of or in
connection with this Agreement will be the applicable New York state or federal
court.     10.11 This Agreement (including all Annexes thereto) constitutes the
entire agreement between the Parties with respect to the subject matter thereof
and supersedes all prior agreements, understandings and negotiations, both
written and oral, between the Parties with respect to this matter.

 

 

9

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first above written.

 

The Greater Cannabis Company, Inc.         /s/ Aitan Zacharin   Name: Aitan
Zacharin   Title: Chief Executive Officer and Director         Agreed and
accepted:         Mark Radom       /s/ Mark Radom  

 

 

 

 